

RESIGNATION, GENERAL RELEASE AND SETTLEMENT AGREEMENT
Supplementing and Amending the Executive Employment Agreement


This Resignation, General Release and Settlement Agreement (“Supplement”), is
made and entered into as of the Effective Date (as defined in Section 13
hereof), by and among C. Christopher Gaut (“Employee”) and Halliburton Company
(“Employer” or “Halliburton”), for and on behalf of itself, its subsidiaries,
and its affiliated companies (collectively, the “Halliburton Entities”).


WHEREAS, Employee is currently employed by Employer pursuant to that certain
Executive Employment Agreement, dated as of March 3, 2003, and as amended as of
December 31, 2008 (the “Employment Agreement”), copies of which are attached
hereto; and


WHEREAS, the parties hereto contemplate that Employee will voluntarily resign as
an officer and director of, and from all positions, posts, offices and
assignments with Employer and any other Halliburton Entity effective as of March
31, 2009, and that Employee’s employment as a regular employee will terminate
on  August 1, 2009 (the “Termination Date”), and Employee will take early
retirement, following which termination Employee will be entitled to receive the
benefits provided under (i) Section 3.3 of the Employment Agreement, and (ii)
Section 10 of this Supplement, subject to Employee’s compliance with the
conditions set forth in Sections 8 and 9 of this Supplement relating to
protection of Employer’s legitimate business interests and goodwill; and


WHEREAS, the Employment Agreement also provides that the severance benefits
provided under Section 3.3 thereof are in consideration of Employee’s continuing
obligations under the Employment Agreement following termination of employment,
including obligations under Article 4 relating to ownership and protection of
Halliburton intellectual property and confidential information; and


WHEREAS, the parties desire to amend and supplement the Employment Agreement by
means of this Supplement to, among other things, provide for a release of any
claims or causes of action Employee may have arising from or relating to his
employment or service with Employer and set forth the terms of Employee’s
continuing obligations relating to the treatment of confidential information and
protection of Employer’s legitimate business interests and goodwill; and


WHEREAS, the parties wish to affirm that the terms of the Employment Agreement
remain in full force and effect except as amended and supplemented hereby; and


NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained in this Supplement, the parties agree as follows:

 
 

--------------------------------------------------------------------------------

 



1.           Resignation.  Employee shall continue to be employed by Employer
through the Termination Date, at which time he shall voluntarily resign from
employment and simultaneously elect early retirement. Notwithstanding Employee’s
voluntary resignation from employment and voluntary election to take early
retirement, Employee shall be entitled to receive the severance benefits
provided under Section 3.3 of the Employment Agreement and such other benefits
and amounts provided in this Supplement.  On March 31, 2009, Employee shall
become a regular employee and he shall voluntarily resign as an officer and
director of, and from all other positions, posts, offices and assignments with,
Employer and any other Halliburton Entity.  Employee agrees to sign letters of
resignation not inconsistent with the terms of this Supplement, if requested by
Employer, effective as of March 31, 2009.  Employee acknowledges that from March
31, 2009 through the Termination Date he shall continue as a regular employee,
but that he shall have no authority to, and shall not act as an officer,
director, or in any other capacity for Employer or any Halliburton Entity.


2.           Obligations of Employee.


 
(a)
Employee agrees that the events (including negotiations) leading up to the
execution of this Supplement shall remain confidential as between the parties
and he shall not disclose them to any other person.  The parties acknowledge
that Employer will be required to provide a copy of this Supplement with a
filing of an SEC Form 8-K.  Without limiting the generality of the foregoing,
Employee will not respond to or in any way participate in or contribute to any
public discussion, notice or other publicity concerning, or in any way relating
to, execution of this Supplement or the events (including any negotiations)
which led to its execution.  Employee further agrees that he shall not make,
directly or indirectly, whether in writing, orally or electronically, any
negative, derogatory or other comment that could reasonably be expected to be
detrimental to the Halliburton Entities, their business or operations or any of
their current or former employees, officers or directors.



 
(b)
Employee agrees to an orderly transition of duties and will provide appropriate
details to Employer concerning all of his current business activities and
duties.  Employee agrees this transition period will end on the Termination
Date.



 
(c)
Employee reaffirms and acknowledges his existing and continuing obligations
under the Employment Agreement, including, without limitation, the obligations
set forth in Article 4 thereof relating to ownership and protection of
intellectual property and confidential information.  Except as may be required
by law, Employee also agrees to maintain in confidence any proprietary and
confidential information of customers, vendors, or other third parties received
or of which he has knowledge as a result of his employment.   The prohibitions
of  this subsection shall not  apply, however,


 
 

--------------------------------------------------------------------------------

 

to information in the public domain (but only if the same becomes part of the
public domain through means other than a disclosure prohibited hereunder or
under the Employment Agreement).


 
(d)
Employee agrees to leave in his office or deliver to Employer on or before the
Termination Date all correspondence, memoranda, notes, records, data or
information, analyses, drawings, photographs or other documents (including,
without limitation, any computer-generated, computer-stored or
electronically-stored materials) made, composed or received by Employee, solely
or jointly with others, and which as of the Termination Date are in his
possession, custody or control and which are related in any manner to the past,
present or anticipated business of any of the Halliburton Entities
(collectively, the “Company Information”) without retaining any copies
thereof.  It is the intent of the parties that the foregoing covenant is
applicable to all Company Information and all copies thereof, whether in writing
or in electronic format, wherever located, including Company Information located
on or in Employee’s personally-owned property. Employee hereby grants and
conveys to Employer all right, title and interest in and to, including, without
limitation, the right to possess, print, copy and sell or otherwise dispose of,
all Company Information, and copies, abstracts or summaries thereof, which may
have been prepared by Employee or under his direction or which may have come
into his possession in any way during the term of his employment with any of the
Halliburton Entities and which relate in any manner to the past, present or
anticipated business of any of the Halliburton Entities.



 
(e)
Employee represents and acknowledges that he has no claim or right, title or
interest in the property or assets of any of the Halliburton Entities.  On or
before the Termination Date, Employee shall deliver any such property in his
possession or control, including, without limitation, any computers, cellular
telephones, any wireless devices such as a “BlackBerry,” credit cards, telephone
cards, office keys and security badges furnished by any of the Halliburton
Entities for his use.



3. Obligations of Employer.  In addition to Employer’s obligations under Article
3 of the Employment Agreement, Employer agrees as follows:


 
(a)
Employee shall be entitled to receive his regular monthly salary through the
Termination Date, but acknowledges and agrees that he will not be entitled to
any payment for any 2009 vacation time.



 
(b)
Effective with the later of the Termination Date or the Effective Date, the
parties agree that in accordance with Section 3.3(i)(b) of the Employment
Agreement all shares of stock issued to Employee under the 1993 Stock and
Incentive Plan as to which restrictions have not lapsed as of the Termination


 
 

--------------------------------------------------------------------------------

 

Date will be retained by Employee and all restrictions of any shares thus
retained will lapse, all pursuant to the terms of Employee’s underlying
restricted stock agreements.


 
(c)
Effective on the later of the Termination Date or the Effective Date, Employee’s
rights to the stock options granted to him under the 1993 Stock and Incentive
Plan shall be treated in accordance with the terms of the underlying stock
option agreements applicable to approved retention of stock options upon early
retirement, after which Employee may exercise such options, if at all, as
permitted by such stock option agreements and for the length of time permitted
thereby.



 
(d)
Upon approval of the administrative committee appointed to administer the
Supplemental Executive Retirement Plan (the “SERP”) and Benefit Restoration
Plan, Employee will receive the aggregate balance of his accounts under such
plans, including applicable interest, in a single lump sum payment, as soon as
administratively feasible after the 2009 plan year for such plans; provided,
however, that Employee will not receive an allocation under the SERP for 2009
other than applicable interest.  Employee recognizes that a portion of such
payments may be subject to a six month waiting period under such plans in
accordance with Internal Revenue Code Section 409A.



 
(e)
Employer acknowledges that Employee is a participant in certain retirement and
welfare benefit plans and programs of Employer and Halliburton.  Upon
termination of Employee’s employment, he shall receive the benefits to which he
is entitled in accordance with such plans’ respective terms; provided, however,
that, since the severance benefits provided under the Employment Agreement and
this Supplement are in excess of any severance benefits under Employer’s
severance benefit plan or program, Employee waives any right to severance
benefits under such plan or program.

 
_____
(f)
Employer will provide Employee with ten (10) months of outplacement services or
pay him a lump sum payment of $15,000 at his election (please initial for lump
sum payment).

 
_____
(g)
Employer will reimburse Employee for financial planning assistance during 2009
up to $10,000 or pay him a lump sum payment of $10,000 at his election (please
initial for lump sum payment).



_____
(h)
Employer will reimburse Employee for or pay for an executive physical on or
before December 31, 2009 or pay him a lump sum payment of $2,650 (please initial
for lump sum payment).


 
 

--------------------------------------------------------------------------------

 

 
(i)
Applicable withholding taxes will be deducted from all payments and other
compensation due Employee under this Supplement or under the Employment
Agreement when, as and if paid to Employee.



4.           Prior Rights and Obligations.  Employee and Employer acknowledge
that all rights and obligations of the parties relating to the employment or
termination of employment of Employee with Employer or any of the Halliburton
Entities are embodied in this Supplement and the Employment Agreement.  Except
as set forth herein and therein, the parties shall have no further employment or
contractual relationship; provided, however, that the foregoing provision shall
not be interpreted or construed in such a manner as to limit, extinguish or
otherwise adversely affect Employee’s rights and the obligations of any of the
Halliburton Entities under any employee retirement or welfare benefit plans,
except severance plans, of Employer or the other Halliburton Entities in
accordance with such plans’ respective terms.


5.           No Admissions.  Employee expressly understands and agrees that the
terms of this Supplement and the release contained herein are contractual and
not merely recitals and that the agreements herein and the consideration paid
pursuant to Section 3.3 of the Employment Agreement and Section 3 of this
Supplement is to compromise doubtful and disputed claims, avoid litigation, and
buy peace, having the force of res judicata accorded to settlements under
certain laws applicable to any of the Halliburton Entities, and that no
statement or consideration given shall be construed as an admission of any claim
by any of the Halliburton Entities or their respective employees, officers,
directors, shareholders, trustees, insurers, agents and representatives
(collectively, including Employer, the “Halliburton Parties”), all such
admissions being expressly denied.  Moreover, neither the Employment Agreement,
this Supplement nor anything in the Employment Agreement or this Supplement
shall be construed to be or shall be admissible in any proceeding as evidence of
an admission by Employer or Halliburton of any violation of their policies,
procedures, state or federal laws or regulations.  The Employment Agreement and
this Supplement may be admitted into evidence, however, in any proceeding to
enforce such agreements.  In such event, such admission shall be pursuant to an
order protecting its confidentiality.


6.           Employee’s Representation.  (a)  Employee represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against any of the Halliburton Parties with any governmental agency or
court and that he will not file or permit to be filed or accept any benefit from
any claim, complaint or petition filed with any court by him or on his behalf at
any time hereafter; provided, however, that this shall not limit Employee from
enforcing his rights under the Employment Agreement and this
Supplement.  Further, Employee represents and warrants that no other person or
entity has any interest in, or assignment of, any claims or causes of action he
may have against any Halliburton Party and which he now releases in their
entirety; (b) Additionally, Employee specifically acknowledges that he
understands that he is not waiving any right, claim, or legal matter through
this Supplement that cannot be waived, under law, by private
agreement.  Employee also understands that this Supplement is not intended to
waive or interfere with his right to institute a proceeding with any government
agency where such waiver would be contrary to law.  However, in connection with
any such proceeding, Employee waives any

 
 

--------------------------------------------------------------------------------

 

right or entitlement to additional compensation or other individual relief
except to the extent, if any, such waiver is prohibited by law.


7.           General Release and Discharge.  Except for those obligations
created or acknowledged by this Supplement and the Employment Agreement, and in
consideration of the payments and other benefits to be made or provided to
Employee under this Supplement and the Employment Agreement, and as a material
inducement to Employer to enter into this Supplement, Employee, on behalf of
himself and his heirs, executors, administrators, assigns, and successors,
hereby agrees to release, acquit and discharge and does hereby release, acquit
and discharge Employer, all Halliburton Entities and all Halliburton Parties
(both in their official and individual capacities), collectively and
individually, with respect to and from any and all claims and any and all causes
of action, of any kind or character, whether now known or unknown, he may have
against any of them which exist as of the Termination Date, including, but not
limited to, any claim for benefits, compensation, stock, stock options, costs,
damages, expenses, remuneration, salary or wages; and all claims or causes of
action arising from his employment, termination of employment, or any alleged
discriminatory employment practices, including but not limited to, any and all
claims and causes of action arising under the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq. (“ADEA”) and any and all claims and
causes of action arising under any other federal, state or local laws pertaining
to discrimination in employment or equal employment opportunity; except that the
parties agree that Employee’s release, acquittal and discharge shall not relieve
Employer from its obligations under the Employment Agreement and this
Supplement.  This release also applies to any claims brought by any person or
agency or class action under which Employee may have a right or benefit.


8.           Proprietary and Confidential Information/Non-Disclosure. In
accordance with Employee's existing and continuing obligations, Employee agrees
and acknowledges that the various Halliburton Entities have developed and own
valuable information which is confidential, unique, with material pecuniary
value on the open market, and specific to the Halliburton Entities ("Proprietary
and Confidential Information") and which includes, without limitation, trade
secrets; financial information, projections and forecasts; marketing plans and
strategies; business and implementation plans; engineering plans; prospect
lists; technical information concerning products, equipment, services and
processes; procurement procedures and pricing techniques; names and other
information (such as credit and financial data) concerning customers and
business affiliates; and all other concepts, ideas, plans, strategies, analyses,
surveys, and proprietary information related to the past, present or anticipated
business of various of the Halliburton Entities. Except as may be required by
law, Employee agrees that he will not at any time disclose to others, permit to
be disclosed, use, permit to be used, copy or permit to be copied, any such
Proprietary and Confidential Information (whether or not developed by Employee
and whether or not received as an employee) without prior written consent of the
Chief Executive Officer of Halliburton.  Except as may be required by law,
Employee further agrees to maintain in confidence any proprietary and
confidential information of third parties received or of which he has knowledge
as a result of his employment.  Employee further acknowledges and agrees that if
he is required by law, pursuant to a validly issued subpoena or other
governmental or legal process to disclose any Proprietary and Confidential
Information, Employee will immediately advise the Halliburton Entities that a
subpoena or other governmental order has been served, so that the Halliburton
Entities may have an

 
 

--------------------------------------------------------------------------------

 

opportunity to object or move to quash the subpoena or governmental order in
question.  The prohibitions of this Section 8 shall not apply, however, to
information in the public domain (but only if the same becomes part of the
public domain through a means other than a disclosure prohibited hereunder).


9.        Restrictive Covenants:  Protection of Employer’s Interests and
Goodwill.



 
(a)    
Halliburton is one of the world’s largest oilfield services companies, providing
a comprehensive range of services and products for the exploration, development,
and production of oil and gas, to major national, international, and independent
oil and gas companies throughout the world; and




 
(b)    
Employee acknowledges that in his role as President, Drilling and Evaluation
Division, he obtained, possessed and otherwise had substantial access to
significant portions of Halliburton’s Proprietary and Confidential Information
as defined herein, including strategies and business plans; supervised and
managed key employees, and was responsible for key customer and supplier
relationships on a worldwide basis; and




 
(c)    
Employee and Employer agree and acknowledge that the Halliburton Entities have
developed and own and will develop and own valuable Proprietary and Confidential
Information and that the Halliburton Entities have goodwill and will continue to
enjoy substantial goodwill unless disturbed by Employee.  Employee and Employer
further agree and acknowledge that the Halliburton Entities, and Employer on
their behalf, have a substantial and legitimate business interest in protecting
their Proprietary and Confidential Information and goodwill.




 
(d)    
Non-Competition Period:  For a three (3) year period beginning on the first
business day following the later of  the Termination Date or the Effective Date
of this Supplement (the “Non-Competition Period”), Employee agrees to the
following covenants:

 

 
(i)     Non-Competition :  Employee will not engage, directly or indirectly,
either as proprietor, stockholder, partner, officer, member, employee,
consultant, or otherwise, in any existing or future business or in any existing
or future division or unit of a commercially diverse business enterprise, that
is owned in whole or in part or effectively  controlled by any of the following
companies: Baker Hughes Inc.; BJ Services Company; Cameron International
Corporation; Exterran Holdings; National Oilwell Varco; Paradigm B.V.;
Schlumberger Ltd.; Smith International, Inc.; or Weatherford International New
(collectively, the “Competitive Businesses”) in competing with any of the
Halliburton Entities or any of the activities relating  to, arising under,  or
included within

 
              

 
 

--------------------------------------------------------------------------------

 



 

 
the business activities of the Halliburton Entities, including those described
in Section 9(a) above, anywhere in the world in accordance with Section
9(d)(iii) below.  The parties acknowledge and agree that Employee may associate
with or work for an investment banking, financial or consulting organization
without violating this Section 9 provided such organization does not fall into
the definition of the Competitive Businesses.

 

 

 
(ii)           (A) Non-Solicitation of Former or Current Employees:  Employee
agrees that Employee will not, during the Non-Competition Period, solicit,
directly or indirectly, or cause or permit others to solicit, directly or
indirectly, any person (i) formerly employed by Employer as an employee,
contractor, consultant or otherwise during the one-year period immediately
preceding Employee’s termination of employment or during the Non-Competition
Period (“Former Employee”) or (ii) employed by Employer as an employee,
contractor, consultant or otherwise during the Non-Competition Period (“Current
Employee”).  The term “solicit” includes, but is not limited to, the following
(regardless of whether done directly or indirectly):  (a) requesting that a
Former or Current Employee change employment; (b) informing a Former or Current
Employee that an opening exists elsewhere; (c) assisting a Former or Current
Employee in finding employment elsewhere; (d) inquiring if a Former or Current
Employee “knows of anyone who might be interested” in a position elsewhere; (e)
inquiring if a Former or Current Employee might have an interest in employment
elsewhere in any capacity; (f) informing others of the name or status of, or
other information about, a Former or Current Employee; or (g) any other similar
conduct, the intended or actual effect of which is that a Former Employee
affiliates with another employer in any capacity or a Current Employee leaves
the employment of Employer.  (B) Non-Solicitation or Diversion of Commercial
Relationships:  Employee further agrees that he will not directly or indirectly,
for his own purposes or for the purposes of others, attempt to divert or take
away, or induce another person to attempt to divert or take away, any customer,
consultant, franchisee or vendor of any of the Halliburton Entities with whom
Employee dealt, directly or indirectly, during his employment with Employer or
any of the Halliburton Entities.

 

 

 
(iii)   Geographic Scope of Restriction:  The obligations of this Section 9
shall apply to any geographic area in which any of the Halliburton Entities:

                

 
a.        
Has engaged in business by providing services and/or products for the
exploration, development, and production of oil and gas, to major national,
international, and independent oil and gas companies, including both United
States and international locations; or

 
b.        
Has otherwise established its goodwill, business reputation or any customer or
supplier relations.


 
 

--------------------------------------------------------------------------------

 

The above notwithstanding, nothing in this Section 9 shall prohibit Employee and
his affiliates from owning, as passive investors, in the aggregate not more than
five percent of equity securities of any publicly held Competitive Business.


 
(e)
Employee represents and warrants that the time, scope and geographic area
restricted by the provisions of this Section are reasonable, that the
enforcement of the restrictions contained herein will not be unduly burdensome
on Employee, and that Employee will be able to earn a reasonable living while
abiding by the terms imposed herein.  Employee agrees that the restraints
created by the covenants of this Section 9 are no greater than necessary to
protect the legitimate interests of the Halliburton Entities, including their
Proprietary and Confidential Information and goodwill.  In addition, Employee
agrees that the need of the Halliburton Entities for the protection afforded by
such covenants is not outweighed by the hardship to Employee, nor is any injury
to the public likely to result from such restraints.  Employee agrees that his
breach or violation of the covenants contained in Sections 8 and/or 9(d)(ii), or
any threatened breach or violation thereof, shall entitle Employer, on its own
behalf or on behalf of any of the Halliburton Entities, to seek injunctive
relief issued by any court of competent jurisdiction, without the requirement to
post a bond, restraining any further or continued breach or violation of any
such covenants.  Such remedies shall not be deemed the exclusive remedies for
breach of Sections 8 and/or 9(d)(ii), but shall be in addition to all remedies
available at law or in equity to Employer from Employee and his agents involved
in such breach.  In addition, Employee agrees that any breach by him of  any of
the covenants contained in Sections 8 and 9 will entitle Employer, for and on
behalf of the other Halliburton Entities, to recover the payments or other
consideration paid to Employee under Section 10 hereof. Further, Employee agrees
that the Halliburton Entities are entitled to insist on full compliance by
Employee with the full terms, including time periods, set forth in this Section
9.



 
(f)
It is expressly understood and agreed that Employer and Employee consider the
restrictions contained in this Section 9 to be reasonable and necessary to
protect the Proprietary and Confidential Information and/or goodwill and that
Employee’s obligations to keep such information confidential shall survive
termination of the Non-Competition Period.  Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced, it being expressly understood and
agreed by Employee that the provisions of this Section are reasonably
necessary  to  protect  the  Halliburton Entities’ legitimate  business
interests


 
 

--------------------------------------------------------------------------------

 

and are designed particularly to protect their Proprietary and Confidential
Information and goodwill.


10.           Non-Competition and Non-Solicitation Consideration.


 
(a)
In consideration of Employee's covenants and promises as set forth in Sections 8
and 9 hereof, but expressly subject to the provisions of Section 9(e), Employer
will (i) continue Employee’s monthly base salary through the Termination Date
and (ii) make a cash payment to Employee for the prorated amount earned, if any,
under the Performance Unit Program for the 2007, 2008 and 2009 performance
cycles, which if due will be paid without interest on the later of the date
payments are made to other participants under the Program or July 1, 2012, in
accordance with the terms of such Program.  Employee shall not participate in
the Performance Unit Program for any performance cycles other than the 2007,
2008 and 2009 cycles.



 
(b)
Payment of the amounts set forth in Section 10(a) will be made only if
Employee’s obligations set forth in Sections 8 and 9 are fully satisfied at all
times during the Non-Competition Period and at the time such amounts are
payable.  Employee understands and agrees that his right to all or any portion
of the payments provided for herein, and Company's obligation to make payment of
the entire amount or any portion thereof, are dependent and conditioned on
Employee's compliance in full with all provisions contained in Sections 8 and
9.  Employer agrees to provide written notice to Employee, as provided in
Section 18 hereof, of any circumstances Employer has knowledge of that Employer
claims constitute a breach of Sections 8 or 9 within ninety (90) calendar days
of its knowledge of such breach and allow Employee to correct or cure any such
breach, if possible, during the thirty (30) calendar days following such written
notice by Employer.  Any failure on the part of Employee to comply with each
such provision, including any attempt by or on behalf of Employee to have any
such provision declared unenforceable in whole or in part by an arbitrator or
court, shall excuse Employer forever from the obligation to make the payments,
in whole or in part, provided for in Section 10(a).



11.           ADEA Rights.  Employee expressly acknowledges and agrees that by
entering into this Supplement, he is waiving any and all rights or claims that
he may have arising under ADEA.  Employee further expressly acknowledges and
agrees that:


 
(a)
In return for the release contained in this Supplement, he will receive
consideration beyond that which he would have been entitled to receive but for
the Employment Agreement and this Supplement;


 
 

--------------------------------------------------------------------------------

 

 
(b)
He was given a copy of this Supplement on March 17, 2009, and he has twenty-one
(21) days from such date to review it before accepting, and that subsequent
changes to this Supplement, whether material or immaterial, shall not restart
such 21-day review period;



 
(c)
He is hereby advised in writing by Employer to consult with an attorney before
signing this Supplement; and



 
(d)
If he accepts this Supplement, he will have seven (7) days following the date of
execution of this Supplement to revoke this Supplement.



12.           Agreement Voluntary.  Employee acknowledges and agrees that he has
carefully read this Supplement and understands that, except as expressly
reserved herein, it is a release of all claims, known and unknown, past or
present, including all claims under the ADEA.  He further agrees that he has
entered into this Supplement for the above stated consideration.  He warrants
that he is fully competent to execute this Supplement which he understands to be
contractual.  He further acknowledges that he executes this Supplement of his
own free will, after having a reasonable period of time to review, study and
deliberate regarding its meaning and effect, and after being advised to consult
with an attorney, and without reliance on any representation of any kind or
character not expressly set forth herein.  Finally, he executes this Supplement
fully knowing its effect and voluntarily for the consideration stated above.


13.           Effective Date.  The Effective Date shall be eight (8) days after
the execution of this Supplement by Employee and Employer, provided Employee has
not exercised his right of revocation pursuant to Section 11(d) above.  This
Supplement will become binding in its entirety upon Employee and Employer, and
all of its provisions will be irrevocable on the Effective Date.


14.           Payment of Taxes.  Employee agrees that he shall be exclusively
liable for the payment of all employee federal and state taxes which may be due
as a result of the consideration received herein and Employee represents that he
shall make payments of such taxes at the time and in the amount required.


15.           Dispute Resolution.  Each of the parties affirm that Section 5.6
of the Employment Agreement pertaining to resolution of disputes likewise
controls with respect to the resolution of disputes hereunder; provided,
however, that Employer, for and on behalf of itself and the other Halliburton
Entities, shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any breach or a continuation of any
breach of the provisions of Sections 8 and/or 9(d)(ii) and Employee hereby
consents that such restraining order or injunction may be granted without the
necessity of Employer posting any bond.


16.           Further Executions.  The parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Supplement and which are not inconsistent with its terms or the
terms of the Employment Agreement.

 
 

--------------------------------------------------------------------------------

 

17.           Entire Agreement.  This Supplement amends and supplements the
Employment Agreement to the extent set forth herein.  The parties hereto
expressly affirm that, except as amended and supplemented hereby, the provisions
of the Employment Agreement remain in full force and effect.  This Supplement
and the Employment Agreement constitute the entire agreement and understanding
of the parties with regard to the terms of Employee’s employment, termination of
employment and severance benefits and contain all of the covenants, promises,
representations, warranties and agreements between the parties with respect to
such matters.  Each party to this Supplement acknowledges that no
representation, inducement, promise, or agreement, oral or written, has been
made by either party with respect to the foregoing matters which is not embodied
in the aforementioned agreements, and that no agreement, statement, or promise
relating to the employment or termination of employment of Employee that is not
contained in such agreements shall be valid and binding.  No amendment to or
modification of this Supplement shall be effective unless reduced to writing and
signed by the parties.


18.           Notice.  For purposes of this Supplement and the Employment
Agreement, notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when received by or tendered
to Employee or Employer, as applicable, by pre-paid courier or by United States
registered or certified mail, return receipt requested, postage pre-paid,
addressed as follows:


If to Employer, to Halliburton Company at Five Houston Center, 1401 McKinney,
Suite 2400, Houston, Texas 77010, to the attention of the General Counsel of
Halliburton Company; or to such other address of which Employee has been duly
notified.


If to Employee, to his last known personal address.


19.           Section 409A of the Code.  Notwithstanding any provision of this
Supplement to the contrary, the following provisions shall apply for purposes of
complying with Section 409A of the Internal Revenue Code and applicable Treasury
authorities (“Section 409A”):


 
(a)
If Employee is a “specified employee,” as such term is defined in Section 409A
and determined as described below in this Section 19, any payments or benefits
payable or provided as a result of Employee’s termination of employment shall
not be payable before the earlier of (i) the date that is six months after
Employee’s termination, (ii) the date of Employee’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A.



 
(b)
If any provision of this Supplement would result in the imposition of an
applicable tax under Section 409A, Employee and Employer agree that such
provision will be reformed to avoid imposition of the applicable tax in a manner
that will result in the least adverse economic impact on Employee.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Supplement in
multiple originals to be effective on the Effective Date.




HALLIBURTON COMPANY




/s/ Lawrence J.
Pope                                                                                                /s/
C. Christopher Gaut


Name:  Lawrence J.
Pope                                                                                        C.
Christopher Gaut


Title:  Executive Vice
President,                                                                            Date:  March
19, 2009
Administration & Chief Human
Resources Officer


Date:  March 31, 2009



